Citation Nr: 9909400	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-25 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to March 25, 1993, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
decision of September 1996 from the Nashville, Tennessee, 
Regional Office (RO).  The sole issue on appeal concerns 
entitlement to an effective date prior to March 25, 1993, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).

After reviewing the September 1997 hearing testimony, it is 
unclear whether or not the veteran is attempting to raise the 
issue of whether a March1996 decision by the Board, which 
determined that the veteran had not timely perfected an 
appeal from a November 1991 rating decision, should be 
revised or reversed on the grounds of clear and unmistakable 
error.  Specific attention is directed to the Board's Rules 
of Practice concerning clear and unmistakable error motions.  
Rules of Practice 1404(c), 64 Fed. Reg. 2134-2141 (1999) (to be 
codified at 38 C.F.R. § 20.1404(c)).


FINDINGS OF FACT

1.  The November 1991 decision, which denied service 
connection for PTSD is final.

2.  The veteran's claim to reopen was received on March 25, 
1993.

3.  In a rating action dated in September 1996, the RO 
correctly assigned an effective date of March 25, 1993, the 
date of receipt of the new claim, for the grant of 
entitlement to service connection for PTSD



CONCLUSION OF LAW

The criteria for an effective date prior to March 25, 1993, 
for the grant of entitlement to service connection for PTSD 
are not met. 38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contended during his hearing at the RO in 
September 1997 that the effective date of the grant of 
entitlement to service connection for PTSD should be prior to 
March 25, 1993.  The veteran indicated that the effective 
date should be set at the time of his first claim for service 
connection in 1985. 

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  When new and material evidence 
has been submitted after a final disallowance, and which is 
sufficient to reopen the claim, the effective date of a 
subsequent grant of benefits will be date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q) (1998).

The evidence of record demonstrates that the veteran's claim 
for entitlement to service connection for PTSD was denied in 
an October 1988 Board decision.  The veteran's claim for 
service connection for PTSD was denied again by the 
Nashville, RO, in April 1989 and in November 1991.  The 
veteran submitted a notice of disagreement, which was 
received by the RO in January 1992.  A statement of the case 
was sent to the veteran in January 1992.  The veteran 
subsequently requested several extensions for filing his 
appeal and which were granted by the RO.  A December 1992 
letter from the RO informed the veteran that his request for 
an extension had been granted again, that more than the one 
year appeal period had passed, and that he was granted an 
additional 90 days, specifically until March 21, 1993 to file 
his appeal.  The veteran's substantive appeal, which included 
a statement from the veteran, was received by the RO on March 
25, 1993.  

In a March 1996 decision, the Board determined that that the 
veteran did not file a timely substantive appeal from the 
November 1991 rating decision denying a claim to reopen the 
issue of service connection for PTSD.  Accordingly, the 
November 1991 decision by the RO is final.  38 U.S.C.A. 
§ 7105 (West 1991).

Further, in the March 1996 decision the Board determined that 
new and material evidence had been submitted in order to 
reopen the claim of entitlement to service connection for 
PTSD.  The Board reopened and granted the veteran's claim at 
that time.

In September 1996 rating decision, the RO assigned a 100 
rating for the connected PTSD, effective March 25, 1993.  The 
RO construed the substantive appeal and accompany statement 
from the veteran, which was received on March 25, 1995, as 
being a claim to reopen.

To summarize, the November 1991 RO decision denying 
entitlement to service connection for PTSD has become final.  
The Board has previously decided that the March 25, 1993, 
letter was not a timely appeal.  The relevant regulation 
specifically provides that when new and material evidence has 
been submitted after a final disallowance which is sufficient 
to reopen the claim, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q) (1998).  As the 
veteran reopened his claim with the statement, which was 
received on March 25, 1993, the RO appropriately established 
this as the effective date of the award.

In light of the foregoing, the Board finds that there is no 
legal basis for award of an earlier effective date for the 
grant of service connection for PTSD, assessed as 100 percent 
disabling.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


ORDER

Entitlement to an effective date prior to March 25, 1993, for 
the grant of entitlement to service connection for PTSD is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


